Citation Nr: 0605821	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service connected tinea pedis with onychomycosis and tinea 
cruris.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.T.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The RO denied entitlement to a 
disability rating in excess of 30 percent for service-
connected tinea pedis with onychomycosis and tinea cruris.   

This matter also arises from an August 2001 rating decision 
wherein the RO denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  

During the pending appeal, in an August 2001 rating decision, 
the RO assigned a 50 percent rating for service-connected 
tinea pedis with onychomycosis and tinea cruris with nervous 
manifestations effective from June 9, 1993.  

Although the veteran had stated that he was satisfied with 
the 50 percent rating and would not appeal the August 2001 
decision, the Board in an April 2004 decision determined that 
the statement was ambiguous as the veteran had not withdrawn 
any prior appeal.  However, the veteran's subsequent 
communications clearly indicated that he had intended to 
continue his appeal for an increased rating and although an 
increased evaluation was granted, the case was considered 
still on appeal for a higher evaluation.  In AB v. Brown, 6 
Vet. App. 35, 38 (1993), the United States Court of Appeals 
for Veterans Claims (hereinafter Court) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.  

In June 1998, the veteran and his nurse testified before a 
member of the Board who is no longer employed at the Board.  
The veteran presented testimony at a personal hearing in 
October 2003 before the undersigned Acting Veterans Law 
Judge.  The veteran has also testified before RO hearing 
officers at various times.  A copy of each transcript has 
been placed in the claims file.  

In April 2004, the Board remanded the issues of entitlement 
to an increased rating for the service-connected tinea pedis 
with onychomycosis and tinea cruris, entitlement to service 
connection for a skin disability of the trunk, and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.   

Most recently, in a June 2005 supplemental statement of the 
case, the RO confirmed and continued the 50 percent 
evaluation for tinea pedis with onychomycosis and tinea 
cruris, denied entitlement to service connection for a skin 
disability of the trunk claimed as tinea versicolor, and 
denied entitlement to a TDIU.  The claim has been returned to 
the Board for further appellate review.  

Upon further review, the Board has determined that the issue 
of entitlement to service connection for a skin disability of 
the trunk, claimed as tinea versicolor, on a direct basis and 
as secondary to service-connected tinea pedis with 
onychomycosis and tinea cruris is not on appeal.  This issue 
initially had been denied in a March 1971 final rating 
decision.  Many years later, when the veteran submitted a 
claim on this issue, apparently the RO found that new and 
material evidence had been submitted, reopened the claim in 
October 1991 and denied it.  The veteran filed a notice of 
disagreement.  In November 1998, the Board remanded the claim 
for an examination and for the issuance of a statement of the 
case.  The veteran was afforded a VA examination in February 
1999 and a statement of the case was issued on August 2, 
2001.  However, the veteran did file a substantive appeal in 
response to the August 2001 statement of the case.  The 
documents issued subsequent to the statement of the case and 
before the April 2004 Board remand do not mention this issue.  
For instance, the November 2001 VCAA letter, the May 2002 
VCAA letter, and the December 2002 statement of the case did 
not refer to this issue.  The Board did not take testimony as 
to this issue at the hearing in October 2003.  The record 
shows that the appellant did not perfect an appeal on this 
issue, and was not led to believe that an appeal was timely 
perfected.  Unfortunately, this issue was improperly included 
in the April 2004 Board remand.  The Board does not have 
jurisdiction of this issue, and this matter is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2005).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Board will notify the veteran when further action is required 
on his part.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative evidence reveals that tinea 
pedis with onychomycosis and tinea cruris causes constant 
itching, hyperpigmentation, scaling, and maceration of skin 
of the groin and feet, and an extreme odor; the skin disorder 
affects zero percent of exposed areas, covers less than 5 
percent of the entire body, does not require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs but requires periodic topical 
corticosteroid cream, has not required frequent periods of 
hospitalization, and would limit the veteran's employment 
only by the type of footwear he needed to use.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for tinea pedis with onychomycosis and tinea cruris 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7813, 7806 (prior to August 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7813, 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001, 
November 2001, May 2002, and August 2004; rating decisions in 
August 1993, February 1996, August 2001 and July 2002; a 
statement of the case in January 1994 and December 2002; and 
a supplemental statement of the case in September 1994, 
February 1996, October 1997, April 1998, July 2002, May 2005, 
and June 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  The August 2004 VCAA 
letter notified the veteran of what evidence was needed to 
substantiate the claim for an increased rating for the skin 
disorder.  The May 2005 and the June 2005 supplemental 
statements of the case notified the veteran of the revised 
regulations pertinent to rating skin disabilities.  The July 
2001, May 2002, and August 2004 VCAA letters notified the 
veteran of the responsibilities of the parties in obtaining 
the evidence, and notified the veteran to submit any evidence 
in his possession that pertains to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  This claim has been pending 
for over 10 years, and the appellant has had ample time to 
submit argument and evidence in support of his claim.  In a 
July 2001 statement, in response to a VCAA letter, the 
veteran indicated that he had no additional evidence to 
submit in support of his claim.  In May 2002, the veteran 
submitted additional evidence in support of his claim in 
response to a VCAA letter. He also asked the Board to rate 
his disability.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of that claim by 
the RO subsequent to receipt of the required notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA obtained or attempted to obtain all relevant 
evidence that has been identified.  VA treatment records from 
the VA medical facilities in Atlanta dated from 1993 to 2004 
were obtained and associated with the claims folder.  Social 
Security Administration records were obtained and associated 
with the claims folder.  Private treatment records are 
associated with the claims folder.  VA has notified the 
veteran of any evidence that could not be obtained.  VA has 
also obtained VA examinations and medical opinions in 
September 1991, March 1993, November 1996, February 1999, and 
December 2004.  The Board finds that VA has satisfied the 
duty to assist provisions of the law.

II.  Tinea pedis with onychomycosis and tinea cruris 

A.  Factual background

Service medical records show that the veteran was treated for 
tinea pedis in service.  At the separation examination in 
December 1970, his skin was clinically evaluated as normal.  

In March 1971, the RO granted service connection for tinea 
pedis and assigned a noncompensable rating.  The RO denied 
entitlement to service connection for a skin condition of the 
chest and back.  After review of outpatient treatment records 
that showed no active disease process on the feet or on the 
back, the March 1971 rating decision was confirmed and 
continued.  The noncompensable rating was confirmed and 
continued in an April 1973 rating decision and November 1982 
rating decision after review of VA examination reports.  
After another VA examination, in November 1988 the RO 
assigned a 10 percent disability for bilateral tinea pedis 
with onychomycosis under DC 7806.  Based upon medical 
evidence that bilateral toenail avulsion was required, in a 
December 1988 rating decision, the RO assigned a 10 percent 
disability evaluation for each foot rated as analogous to a 
moderate foot injury under DC 7806-5284.  In January 1990 the 
Board denied an increased evaluation and this decision was 
upheld by the Court in February 1991.  

At a VA examination in September 1991, the diagnoses were 
onychomycosis pedis; tinea pedis; tinea cruris, presently 
under treatment, controlled; and tinea versicolor, under 
treatment.  In an October 1991 rating decision, the RO 
confirmed and continued the 10 percent evaluation for tinea 
pedis with onychomycosis of each foot.  The RO also denied 
entitlement to service connection for tinea cruris and for 
tinea versicolor.  The veteran disagreed with the decision.  

In a hearing officer decision in August 1992, the 10 percent 
disability rating for a skin disorder of each foot was 
confirmed and continued.  At a VA examination in March 1993, 
the examiner stated that the veteran's dermatological 
problems were related to a fungal infection that affected his 
feet, toenails and crural areas.  The examiner stated that it 
was possible that the veteran might also have tinea 
versicolor on the trunk, but this seemed to be quiescent at 
the time of the examination.  The diagnoses were 
onychomycosis pedis, tinea pedis bilateral and tinea cruris.  
After review the hearing officer in a May 1993 decision 
assigned a single evaluation of 30 percent for a skin 
disorder diagnosed as onychomycosis pedis, tinea pedis, and 
tinea cruris.  This was effectuated in a June 1993 RO 
decision.  After review of private medical records, the RO 
confirmed and continued the 30 percent evaluation in a June 
1993 RO decision.  

After review of additional information to include lay 
statements, photographs of the affected areas, VA outpatient 
treatment records and a hospital summary for a one day stay 
for treatment of pruritus and placed on medication, in an 
August 1993 rating decision, the RO denied entitlement to an 
increased evaluation.  

VA treatment records show that the veteran had surgery on his 
bilateral great toenails.

At a VA examination in November 1996, no rash was in evidence 
in the groins. The smooth skin or dermis was without 
factitial excoriation, similarly in the intergluteal 
buttocks.  There was minimal tinea pedis with desquamation in 
the right foot.  The left foot was bandaged and examination 
was not possible.  No factitial excoriations were noted in 
the upper chest and back.  No epidermophytosis or tinea 
corporis was noted.  The diagnoses were tinea pedis with 
removal of great toenails, apparent infection in nails of the 
left foot (refused examination of the left foot); tinea 
cruris, resolved; and factitial drying of the skin secondary 
to application of proprietary and/or medications of the back 
and chest.  

In June 1998, the veteran testified at a videoconference 
hearing before a former member of the Board that he received 
a clothing allowance because his skin condition often stained 
his clothing.  He described in detail his daily skin care 
chores which often required the assistance of his spouse and 
his nurse.  He related that he could not control the odor 
from his skin in spite of all the treatment.  He testified 
that the odor made it hard for him to hold a job or even to 
leave the house.  His nurse, D.T., also testified as to the 
treatment she provided and her observations of the veteran's 
condition and the effect on his daily life.  

At a VA examination in February 1999, his torso appeared 
relatively normal with the exception of a 2 x 1 centimeter 
hypertrophic scar near the right axillaris which the veteran 
could not explain the etiology.  "The abdomen in none 
remarkable."  The groin area was also within normal limits.  
Under the genitals and testicles there were slight maceration 
and moistness of the skin.  There was an extreme pungent odor 
that was atypical for simple maceration of the skin.  The 
veteran stated that this odor was a persistent one with only 
transient remissions.  The peripheral border of the crotch 
area was slightly hyperpigmented but had no scales.  There 
were no obvious scars, lacerations, or abnormalities 
associated with the skin and subcutaneous tissues.  The feet 
were extremely scaly on the plantar surface as well as 
extremely patchy in thickness and had areas of fairly severe 
hyperkeratosis on the heel region of the foot.  There was no 
maceration between the toes of the feet.  The nails were 
thick and darkly discolored with fragile to very hard debris, 
cut at angles as well as turned up at the tips.  

The diagnoses were severe tinea pedis, severe onychomycosis 
and severe onychogryphosis.  An addendum indicated that 
cultures showed fungus and yeast infections.  The examiner 
noted, however, that although the veteran had suffered 
discomfort of significant intensity for more than 20 years 
due to what appeared to be inadequate treatment of chronic 
dermatophyte fungus and yeast infection, these conditions 
could not be classified as a cause for permanent impairment.  
With hygienic and therapeutic measures and stringent 
regulation of living and work (if any) conditions, his 
problem could be corrected within one to two years.  

In an August 2001 rating decision, the RO assigned a 50 
percent rating for service-connected tinea pedis with 
onychomycosis and tinea cruris with nervous manifestations 
effective from June 9, 1993.  The RO determined that a 
nervous condition was secondary to the skin condition and 
recharacterized the service-connected disability as tinea 
pedis with onychomycosis pedis and tinea cruris with nervous 
manifestations.  The RO noted in the rating decision that the 
medical evidence showed that the skin disorder was severe, 
caused an extreme pungent odor, and improved slightly with 
treatment but would return to the original condition.  

The RO confirmed and continued the 50 percent evaluation in a 
July 2002 rating decision.  

VA outpatient treatment records from June 2002 through 
December 2004 show that the veteran was seen periodically for 
follow-up of his skin condition.  

In October 2003 the veteran testified that his skin condition 
was all over and affected more than half of his body.  He 
testified that when his skin was at its worst, his nervous 
condition was also most affected.  He testified that he had 
not worked in years and that VA had placed him in a work-
study program for vocational rehabilitation that lasted only 
four months.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2004.  The report and addendum noted 
that the veteran had been diagnosed in October 1970 with 
tinea pedis and had been treated for this condition in the 
years since by VA and private dermatologists.  

Examination revealed mild hyperpigmentation covering the 
dorsa of both feet and focal areas of hyperpigmentation in 
the groin bilaterally.  He had onychomycosis involving the 
toenails with the great toenail and 2nd toenail most 
prominently involved bilaterally.  He had scaling and slight 
maceration between several toe webs.  There was minimal scale 
in the groin area.  A positive potassium hydroxide (KOH) 
preparation was obtained from the toe webs.  A KOH 
preparation from the groin was negative.  

The examiner found that zero percent of exposed areas (head, 
face, neck, hands) were affected by the service-connected 
skin condition and that less than 5 percent of the entire 
body was affected by the service connected skin condition.

The diagnoses were tinea pedis and onychomycosis bilaterally; 
and there was no clinical evidence of active tinea cruris on 
examination.  

The examiner commented that the veteran had not been seen in 
the Dermatology Clinic for several years per the "CPRS" 
record.  To the examiner's knowledge, the veteran had not 
required systemic therapy for tinea pedis, tinea cruris or 
onychomycosis during the past 12 month period.  He had been 
treated with topical therapy.  Scarring was not evident in 
either the groin or on the feet.  There was no scarring of 
the face, head or neck evident on examination.  The examiner 
stated that color photos were not included due to the absence 
of disfiguring or scarring lesions of the head, face, or 
neck.  

The hyperpigmentation on the feet and groin involved an area 
greater than six square inches.  There was no area in which 
the underlying soft tissue was missing, no areas of 
induration or inflexible skin, no visible or palpable tissue 
loss, and no clinical evidence of limited function.  

The veteran had multiple lesions of dermatosis papulosa nigra 
on the trunk (back and chest).  The examiner opined that 
these were not related to the service-connected tinea pedis, 
tinea cruris or onychomycosis.

In the medical opinion of the examiner, in regards to the 
diagnoses of tinea pedis, tinea cruris and onychomycosis and 
the extent of involvement of these conditions on this 
examination, it was likely that the veteran could be 
gainfully employed if he complied with proper treatment 
modalities.  There might be some limitations on the types of 
employment that he was able to perform due to the need to 
avoid footwear that does not allow for moisture to evaporate 
from the feet.

Throughout the appeal, numerous lay statements from friends, 
family and nurses have been submitted with observations of 
the veteran's symptoms and the effect on his activities of 
daily living.  Many statements as to his symptoms and effect 
on his daily life and photographs of the affected areas have 
been submitted by the veteran.  VA outpatient treatment 
records show that the veteran goes to the podiatry clinic for 
regular follow-up to include having his toenails clipped.  

B.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 ( July 31, 2002). 

The prior rating criteria provide that dermatophytosis is 
evaluated pursuant to Diagnostic Code (DC) 7813.  
(Dermatophytosis is a term that is used to describe various 
forms of tinea.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 450.)  The Rating Schedule noted that unless 
otherwise provided, rate DCs 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Pursuant to the former criteria, under Diagnostic Code 7806 
for eczema, a 30 percent rating required that the disability 
be manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required that the condition be manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that DC 7813, for evaluation of 
dermatophytosis, to include ringworm of the feet, tinea 
pedis; of the inguinal area, tinea cruris; and of the nails, 
tinea unguium is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

The revised criteria provide that if the dermatitis or eczema 
covers an area of 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period, a 30 percent rating is warranted.  A maximum rating 
of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas is 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  The regulation 
also provides that eczema can be rated as disfigurement of 
the head, face, or neck (DC 7800), or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, DC 7806 (2005).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

C.  Analysis

The veteran seeks an increased evaluation for his service-
connected skin disorder and he contends that it is worse than 
the 50 percent evaluation assigned.  

As noted above, during the pendency of the veteran's claim 
and appeal the regulations for evaluation of skin 
disabilities were amended, effective August 30, 2002.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria.  However, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (expressly overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's service-connected skin disorder 
and evaluation will be under the old rating criteria or the 
amended provisions for rating skin disorders from August 30, 
2002.

As discussed above, the revised criteria provide that DC 
7813, for evaluation of dermatophytosis, to include tinea 
pedis (feet), tinea cruris (inguinal area, jock itch), and 
tinea unguium (nails) is to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

The Board has considered whether the predominant disability 
is eczema/dermatitis, disfigurement of the head, face, or 
neck, or scarring.  38 C.F.R. § 4.118, DC 7806.  The evidence 
of record does not show scarring of the feet or inguinal area 
due to a skin condition of the feet.  At the December 2004 VA 
C&P examination, scarring was not evident in either the groin 
or on the feet and there was no scarring of the face, head or 
neck.  Accordingly, scarring is not the predominant 
disability and evaluation under 38 C.F.R. § 4.118, DC's 7803, 
7804, 7805 (2002) or 38 C.F.R. § 4.118, DC's 7801, 7802, 
7803, 7804, 7805) (2005) (the amended rating criteria for 
scars, effective from August 30, 2002) is not warranted.  As 
the service connected disability is a skin condition of the 
feet, inguinal area and toenails, evaluation for 
disfigurement of the head, face or neck under 38 C.F.R. § 
4.118, DC 7800 (2002) or 38 C.F.R. § 4.118, DC 7800 (2005) 
(the amended rating criteria effective from August 30, 2002) 
is not warranted.  

As discussed above, under the prior criteria, the veteran's 
tinea pedis and tinea cruris with onychomycosis pedis would 
be evaluated under DC 7813 for dermatophytosis which was to 
be rated as for eczema under DC 7806, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  (Onychomycosis is a term that 
is used to describe tinea unguium.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994) at 1178).

The Board finds that the predominant disability of the 
veteran's skin disorder is to be rated as eczema under DC 
7806 under the prior criteria and as dermatitis under DC 7806 
under the revised criteria.  When evaluating the veteran's 
skin condition of the feet and groin area the Board has 
considered whether the veteran is entitled to a disability 
rating greater than 50 percent under the prior and revised 
criteria for DC 7806.  

Under the prior criteria for DC 7806, a schedular disability 
rating greater than 50 percent is not possible as 50 percent 
is the maximum schedular evaluation.  

Under the revised criteria, there is the possibility for a 
higher schedular evaluation as DC 7806 provides for a 60 
percent evaluation for dermatitis when more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12 month period.  

As discussed above, clinical findings at the December 2004 
C&P examination showed that less than 5 percent of the entire 
body and zero percent of exposed areas were affected by the 
service connected skin disorder.  In addition, after the 
examination and review of clinical records, the examiner 
concluded that the veteran had not required systemic therapy 
during the past 12 month period.  The medical evidence of 
record shows that periodically, the skin disorder required 
topical corticosteroid treatment, not systemic treatment.  VA 
treatment records dated in September 1991, September 2001, 
August 2002, December 2002, and December 2003 show that the 
veteran was prescribed hydrocortisone cream for the skin 
disorder.  Accordingly, upon careful review of the record, 
the Board finds that the overall disability picture does not 
meet or more nearly approximate the criteria contemplated for 
a schedular rating in excess of 50 percent disability under 
the revised rating criteria.  38 C.F.R. § 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his skin condition to include 
tinea pedis, tinea cruris and onychomycosis pedis.  Although 
the veteran has alleged interference with employment due to 
those conditions, a VA examiner in December 2004 opined that 
it was likely that the veteran could be gainfully employed if 
he complied with proper treatment modalities with only some 
limitations due to the type of footwear the veteran needed to 
use.  See 38 C.F.R. § 3.321(b)(1) (2005).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 50 percent for 
tinea pedis with onychomycosis and tinea cruris under the 
prior and revised regulations for evaluating the veteran's 
service-connected skin disorder.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  Therefore, the claim is denied.


ORDER

Entitlement to a rating in excess of 50 percent for tinea 
pedis with onychomycosis and tinea cruris is denied.  




REMAND

In a November 1998 remand, the Board found that entitlement 
to a TDIU had been raised by the evidence of record.  The 
Board noted that it was required to address the issue of 
entitlement to a TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board remanded this claim for initial 
consideration by the RO, including additional development of 
the medical evidence, to give the veteran notice of the laws 
and regulations regarding entitlement to TDIU and an 
opportunity to submit evidence and argument related to this 
issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO denied entitlement to TDIU in an August 2001 rating 
decision and notified the veteran of the decision in a 
supplemental statement of the case issued in August 2001.  

In an April 2004 remand, the Board noted that in August 2001 
the RO denied entitlement to a TDIU.  The Board construed an 
October 2001 statement from the veteran as a notice of 
disagreement and instructed the RO to issue a Statement of 
the Case on this issue.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); see also Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board would further consider this issue only 
if the veteran submitted a timely substantive appeal in 
response to the Statement of the Case.  

Review of the records reveals that a Statement of the Case 
has not been issued on the TDIU Claim.  In May 2005 and in 
June 2005, the RO provided supplemental statements of the 
case that included the denial of a TDIU.  The RO did not 
issue a statement of the case on the issue of entitlement to 
a TDIU as required by the regulations.  See 38 C.F.R. § 19.31 
(2005) which provides that "In no case will a Supplemental 
Statement of the Case be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in a Statement of the Case, or to respond to a 
notice of disagreement on newly appealed issues that were not 
addressed in the Statement of the Case."  Accordingly, a 
remand is necessary for the issuance of a Statement of the 
Case on the issue of entitlement to a TDIU.  38 C.F.R. 
§ 19.31 (2005).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following:

1.  Issue a Statement of the Case to the 
veteran and his representative on the 
issue of entitlement to a TDIU.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO/AMC should allow the veteran and 
his representative the requisite period 
of time for a response.  The statement of 
the case should contain all pertinent law 
and regulations for TDIU claims.  The 
Board will further consider this issue 
only if the veteran submits a timely 
substantive appeal in response to the 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


